Title: To George Washington from Ezra Newhall, 19 May 1782
From: Newhall, Ezra
To: Washington, George


                        
                            Sir
                            Garrison West Point May 19th 1782
                        
                        Lieutenant Hammond of the 5th Mass. Regiment, having applied to me for my approbation for his resignation
                            upon the account of a long ill state of health, & the cares of a family I do hereby recommend him to Your
                            Excellency for a discharge. I have the honor to be Your Excellency’s most obedient and very hble Servt
                        
                            Ezra Newhall Lt Col.

                        
                    